Simmons, C. J.
Wliore a petition praying for substantial relief is filed against a corporation and several individuals, and the plaintiff is cast in the court below, his writ of error to the ruling of the trial judge will be dismissed when brought to this court for review, if the only party defendant named in the bill of exceptions is the corporation, the defendant individuals having neither been served with nor named in the writ of error.

Writ of error dismissed.


All the Justices concur, except Evans, J., disqualified.